Citation Nr: 0335270	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-17 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person 
(aid and attendance) or housebound status due to service-
connected disability.  

2.  Entitlement to an effective date earlier than December 
23, 1998, for the grant of service connection for a mood 
disorder, not otherwise specified (formerly diagnosed as 
chronic paranoid schizophrenia) (mood disorder herein).  

3.  Entitlement to an effective date earlier than March 19, 
2002, for entitlement to Dependent's Educational Assistance 
(DEA) under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1987 to August 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
RO, which granted a claim of service connection for chronic 
paranoid schizophrenia, presently characterized as a mood 
disorder, for which a 100 percent disability evaluation was 
assigned effective from December 23, 1998, and granted a 
claim of entitlement to DEA from March 19, 2002, as well as 
denied a claim for SMC for aid and attendance or housebound 
status.  


REMAND

There was a significant change in the law during the pendency 
of this appeal, of which the veteran has been provided no 
notice as to the claims presently on appeal.  On November 9, 
2000, President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not 
"well grounded."  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that the veteran has 
been provided no notice of VCAA, including the provisions of 
38 C.F.R. § 3.159 (2002).  That is, the veteran was not 
specifically advised what information and medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his assertions and claims on appeal, and he was 
not given notice as to what evidence, if any, he is expected 
to obtain and submit on his own, and what evidence VA will 
retrieve.  Accordingly, due notice of VCAA must be provided, 
as interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  In finding so, the Board notes that the VCAA 
notices issued by the RO in May 2001 and June 2002 regarded 
claims not presently on appeal.  As such, a remand in this 
case is required to afford the veteran VCAA notice.  

For these reasons, the case is remanded for the following 
development:  

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claims on appeal.  
That is, the veteran should be 
specifically advised what information and 
medical or lay evidence, not previously 
submitted, is necessary to substantiate 
his assertions and claims on appeal, with 
notice as to what evidence, if any, the 
veteran is expected to obtain and submit 
on his own, and what evidence VA will 
retrieve on its own.  The VCAA notice 
must be in compliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran should be provided 
an adequate time in which to respond to 
the VCAA notice.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A) are fully 
complied with and satisfied.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal.  If any decision, in whole or in 
part, remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case, 
with an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

